UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1935


In Re:   ROSARIO A. FIORANI, JR.,

                Petitioner.




               On Petition for Writ of Coram Nobis.
                       (1:98-cr-00340-JCC-1)


Submitted:   September 30, 2010             Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., petitions this court for a

writ   of   error    coram     nobis       pursuant     to   28    U.S.C.     § 1651(a)

(2006).     In his petition, Fiorani alleges that his conviction is

unconstitutional and seeks an order from this court vacating his

conviction.

            A writ of error coram nobis can be used to vacate a

conviction    when     there    is     a    fundamental        error   resulting     in

conviction, and no other means of relief is available.                              See

United States v. Denedo, 129 S. Ct. 2213, 2221 (2009).                         But see

Carlisle v. United States, 517 U.S. 416, 429 (1996) (noting “it

is difficult to conceive of a situation in a federal criminal

case today where a writ of coram nobis would be necessary or

appropriate.”)       The remedy is also limited to petitioners who

are no longer in custody pursuant to their conviction.                              See

Carlisle, 517 U.S. at 429.

            Fiorani’s     petition         seeks   to    challenge      his    federal

conviction, raising claims that have been repeatedly presented

in   Fiorani’s      post-conviction         motions,     and      rejected    by   this

court.      We conclude that Fiorani fails to establish that his

conviction is invalid.          Accordingly, although we grant Fiorani

leave to proceed in forma pauperis, we deny the petition for a

writ   of   error    coram   nobis.         We   dispense      with    oral   argument

because the facts and legal contentions are adequately presented

                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                 PETITION DENIED




                               3